Mr. Justice Harker delivered the opinion oe the Court. ' Appellant relies upon section 67, chapter 3 of the Eevised Statutes entitled “Administration of Estates,” which provides for the presentation and allowance of claims not due. The section reads as follows: “ Any creditor whose debt or claim against the estate is not due, may, nevertheless, present the same for allowance and settlement, and shall thereupon be considered as a creditor under this act, and shall receive a dividend of the said decedent’s estate, after deducting a rebate of interest for what he shall receive on such,debt, to be computed from the time of the allowance thereof to the time such debt would have become due, according to the tenor and effect of the contract.” This section was intended to facilitate the speedy settlement of estates, and for the benefit of creditors whose claims would not, by their terms, mature within the two years fixed by statute for the presentation of claims. We are of the opinion, however, that only unconditional contracts for the payment of money fall within the intention of the section. We do not think it applies to a claim so uncertain that it may at any time be declared void on default of payment of any of the installments named. This contract expressly provides that a failure to make any one of the monthly payments at the time due will work a forfeiture of the contract and all sums before then paid shall be retained by appellant, and he shall be entitled to re-enter and take possession of the premises sold. It also provides for a forfeiture in the event of non-performance of any other of th e covenants. To carry out the agreement as written would require the administrator to wait about eight years to make all the payments. The law requires him to settle the estate long before that time. ■ • Although the estate may be solvent it may not be in condition'to meet the deferred payments as they fall due. We are óf the opinion that the claim is not included within such as are contemplated by section 67 above quoted. It is contended that if the .section is to receive the construction which we have placed upon it, then it is unconstitutional, as being a law impairing the obligation of contracts. It is a novel idea to apply this constitutional provision to a statute passed long before the execution of the contract. The constitutional question in regard to the impairment of contracts is not involved. Judgment affirmed.